DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Status of Claims
Claims 11-31 are presented for examination.
Claims 11-31 are allowed.

Invention
The Present invention teaches "A method is disclosed for operating a motor vehicle, wherein a control device determines a first index value from vital physiological data received from a sensor device at a first point in time. The control device generates a first actuator signal describing the activation of first actuator function, to be carried out by a first actuator that is selected based on the first index value. At a second point in time, the sensor device records additional vital physiological data and identifies a second index value. Both index values, each describing a physiological state of the user, are compared, and the result is used to determine whether the second index value meets an efficacy criterion that describes a predetermined degree of improvement in the physiological state brought about by the activated actuator function. If the second index value meets the efficacy criterion, the first actuator function is activated as soon as an index value is identified that describes the same physiological state.”

Reason for Allowance
Claims 11-31 are allowed granted that all pending issues are rendered moot. The following is an Examiner’s statement of reasons for allowance: claims 11-31 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 03/02/2022, Pages 1-4.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 11, 18, 21, 26, and 29 are allowed, the claims 12-17, 19-20, 22-25, 27-28, and 30-31 are also allowed based on their dependency upon the independent claims 11, 18, 21, 26, and 29.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Gallagher et al. (US Pat. No.: 10,709,386 B2) teaches “An electroencephalography (EEG) sensor is installed on a seat and configured to monitor brain activity of a user to generate a EEG signal. An electrocardiogram (ECG) sensor is installed on the seat and configured to monitor heart activity of the user to generate a ECG signal. A processor of the seat is in communication with the EEG sensor and the ECG sensor, and is configured to process the EEG signal and the ECG signal to determine a stress level of the user.”

          Siddiqui et al.  (US Pat. No.: 2017/0120929 A1) teaches “Biometric data is received from a wearable device. The biometric data concerns a vehicle operator measured by at least one sensor in the wearable device. A load score is determined. The load score is a measurement of operator capacity to operate the vehicle based at least in part on the biometric data from the wearable device. At least one vehicle component is actuated based at least in part on the load score.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667